MEMORANDUM2
William J. and Nancy J. Paterson appeal pro se the district court’s order affirming the bankruptcy court’s decision to except from discharge a loan that the Patersons had obtained for their corporation by false pretenses, false representation or actual fraud. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the bankruptcy court’s conclusions of law and review for clear error its factual findings. See Britton v. Price (In re Britton), 950 F.2d 602, 604 (9th Cir.1991). We affirm.
We agree with the bankruptcy court that the loan was not dischargeable because the Patersons intentionally made *469false representations about the security for the loan, and Plaza Associates reasonably relied on such representations. See Ashley v. Church (In re Ashley), 903 F.2d 599, 604-05 (9th Cir.1990). We reject as unpersuasive the Patersons’ contentions that Mr. Paterson’s medical condition prevented him from forming the intent to defraud, that Mrs. Paterson made no false representations, that there were no written misrepresentations, or that Richard Sanders provided ineffective assistance of counsel.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.